FOR PUBLICATION

              JUDICIAL COUNCIL
             OF THE NINTH CIRCUIT


                                             No. 12-90155
 IN RE COMPLAINT OF JUDICIAL
 MISCONDUCT                                     ORDER


                    Filed May 27, 2014


                          ORDER

KOZINSKI, Chief Judge:

     Complainant alleges that a district judge improperly
delegated the judicial power to a deputy clerk in his civil
case. Complainant points to an order to show cause, which
lists a variety of jurisdictional defects, some of which are
marked with a check mark, and others which are not. The
form also contains a narrative explanation of the defect and
has “Deputy Clerk” typed in the signature line. Complainant
infers that the order must have been issued by the deputy
clerk without specific directions from the judge.

    “[J]udges can have assistants who are not themselves
judges” and those assistants may “advise and assist the real
judge.” Geras v. Lafayette Display Fixtures, Inc., 742 F.2d
1037, 1046–47 (7th Cir. 1984) (Posner, J., dissenting).
Judges are free to give such assistants specific or general
instructions and trust the assistants to perform the functions
they’ve been assigned.         For example, it is not an
2      IN RE COMPLAINT OF JUDICIAL MISCONDUCT

impermissible delegation of judicial authority for the judge
not to draft every word of an order or not to cite-check his
own opinions. The key is that the subordinate is acting
pursuant to instructions from, and under the supervision of,
the judge, and that the judge exercises authority over the
substantive disposition of the matters presented to him.

    The order that the district court employed to help screen
out jurisdictional defects early is not objectionable, even if
the deputy clerk exercises some independent discretion in
determining whether there is a likely deficiency. So long as
the form is approved and adopted by the judge, and the
deputy clerk is trained and supervised, the function of
detecting possible defects in pleadings is sufficiently
ministerial that it does not implicate the judicial function.

    The clerk here did little more than point out possible
problems to the parties, and give the party who may have
committed the transgression an opportunity to explain why
the perceived problem didn’t exist, or correct the problem.
The ultimate decision as to whether the pleading is defective,
and what action to take if the defect is not corrected, was
retained by the judge. Even assuming, then, that the deputy
clerk acted on his own in filling out and filing the order to
show cause—and there is no evidence that he did—this does
not amount to misconduct. See 28 U.S.C. § 352(b)(1)(A)(iii);
Judicial-Conduct Rule 11(c)(1)(A), (D).

    DISMISSED.